     Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


JOHN CAPRIOLE, individually and on)
behalf of all others similarly situated,
                                  )
                                  )                    CASE NO. 1:19-cv-11941-IT
                                  )
              PLAINTIFF,          )
     v.                           )
                                  )
                                  )
                                  )
                                  )
UBER TECHNOLOGIES, INC., and DARA )
KHOSROWSHAHI,                     )
              DEFENDANTS.

AMICUS CURIAE BRIEF OF THE MASSACHUSETTS ATTORNEY GENERAL
      IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR
              PFRELIMINARY INJUNCTIVE RELIEF

I.     INTRODUCTION AND INTEREST OF AMICUS CURIAE

       Ride-sharing drivers are providing essential transportation services in the midst of

a public health crisis, but they do so without necessary sick leave protections–leaving

them in an untenable economic position that puts them at risk of endangering not only

themselves and their families but the entire public. Paid sick leave would promote the

public interest by helping to protect ride-sharing drivers and the public at large from

exposure to COVID-19, a highly contagious infectious disease. The Attorney General

respectfully submits this amicus curiae brief in support of Plaintiff, to urge this Court to

find there is an immediate threat of irreparable harm not only to drivers but to the public

at large when drivers must work even when it may be unsafe for them to do so.

       The Attorney General has a substantial interest in protecting all workers from

exploitative business and labor practices. But because the Attorney General’s resources

are limited, the Attorney General recognizes that individuals must often play a


                                              1
        Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 2 of 12



meaningful role in vindicating their own rights and ensuring compliance within the

business community–not only to protect themselves, but also to expand compliance

across entire industries.1

         Independent contractor misclassification remains a persistent economic problem

throughout the country. See Leberstein and Ruckelshaus, National Employment Law

Project, Independent Contractor vs. Employee: Why independent contractor

misclassification matters and what we can do to stop it (May 2016),

https://s27147.pcdn.co/wp-content/uploads/Policy-Brief-Independent-Contractor-vs-

Employee.pdf. And misclassification remains particularly prevalent throughout the

transportation sector, including for those based here in Massachusetts.

See, e.g., Anderson v. Homedeliveryamerica.com, Inc., 2013 WL 6860745 (D. Mass.

Dec. 30, 2013); Martins v. 3PD, Inc., 2013 WL 1320454 (D. Mass. Mar. 28,

2013); Amero v. Townsend Oil, 2008 WL 5609064 (Mass. Super. Ct. Dec. 3, 2008).2

One of the ways many companies attempt to prevent workers from pursuing otherwise

available legal remedies is by imposing forced arbitration agreements,3 often with

unreasonable forum selection clauses.4 As workers are increasingly made to submit their


    1
     The Legislature has granted workers a right under M.G.L. c. 149, § 150 to bring suit to
enforce protections under the Massachusetts Earned Sick Time Law (M.G.L. c. 149, § 148C), as
well as the Independent Contractor Misclassification Statute (M.G.L. c. 149, § 148B), both at
issue here.
    2
    See also Alexander v. FedEx Ground Package Sys., Inc., 765 F.3d 981 (9th Cir.
2014); Valadez v. CSX Intermodal Terminals, Inc., 2017 WL 1416883 (N.D. Cal. April 10,
2017); Taylor v. Shippers Transp. Express, Inc., 2014 WL 7499046 (C.D. Cal. Sept. 30,
2014); Dynamex Operations W., Inc. v. Superior Court, 416 P.3d 1 (Cal. 2018).

    See Independent Contractor vs. Employee: Why independent contractor misclassification
    3

matters and what we can do to stop it, supra.
    4
      See, e.g., Montoya v. CRST Expedited, Inc., 2018 WL 627372 (D. Mass. Jan. 30, 2018)
(striking forum selection clause to require Massachusetts truck driver to litigate his class action


                                                  2
       Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 3 of 12



disputes to arbitration, overall claim volume has significantly decreased and the few

claims that are brought are removed from public view.5 This circumstance hampers the

effectiveness of private enforcement efforts. Accordingly, the Attorney General has a

substantial interest in ensuring that all workers–who are not subject to compulsory

arbitration–have the ability to pursue their claims in court.

        In a victory for workers, the United States Supreme Court unanimously held in

in New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019) that both employees and

independent contractors fall within the transportation worker exemption in the Federal

Arbitration Act (FAA), 9 U.S.C. § 1, the law that ordinarily compels parties

to submit their claims to arbitration.6 This decision not only makes the transportation

worker exemption applicable to those labeled as independent contractors–whether they

are properly classified or not–but also guarantees that judges rather than arbitrators

decide whether the exemption applies to particular workers in the first place. Following

New Prime, some delivery drivers have succeeded in defeating forced arbitration


claim for unpaid wages in Iowa); Chebotnikov v. LimoLink, Inc., 150 F. Supp. 3d 128 (D. Mass.
2015) (denying company’s motion to dismiss misclassification-wage action on venue grounds,
where Massachusetts chauffeurs’ independent contractor arbitration agreements specified Iowa as
forum). Often drivers are not even signatories to such agreements. See, e.g., Ouadani v. TF
Final Mile, LLC, 876 F.3d 31 (1st Cir. 2017) (arbitration clause unenforceable in class action,
where drivers, paid through a subcontractor, were not actually parties to, or even aware of,
arbitration agreement between subcontractor and putative employer); Espinal v. Bob’s Discount
Furniture, LLC, 2018 WL 2278106 (D.N.J. May 18, 2018) (same); Hayes v. XPO Last Mile,
Inc., 2017 WL 4900387 (W.D. Mich. Aug. 21, 2017) (denying motion to compel individual
arbitration where drivers were non-signatories).
   5
     See Alexander Colvin, Economic Policy Institute, The Growing Use of Mandatory
Arbitration, at 11-12 (April 6, 2018), https://www.epi.org/files/pdf/144131.pdf.

   6
     The Massachusetts Attorney General, in coordination with 14 other State Attorneys General,
submitted an amicus brief in support of Oliveira,
https://www.supremecourt.gov/DocketPDF/17/17-340/55416/20180725123321131_17-
340%20Amici%20Brief%20Massachusetts.pdf.



                                               3
     Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 4 of 12



agreements on this basis. Waithaka v. Amazon.com, Inc., 404 F. Supp. 3d 335 (D. Mass.

Aug. 20, 2019), appeal pending (1st Cir. Docket 19-1848); Ritmann v. Amazon.com, Inc.,

383 F. Supp. 3d 1196 (W.D. Wash. April 23, 2019), appeal pending (9th Cir. Dkt 19-

35381). And in the context of ride-sharing, Uber drivers convinced a federal appeals

court against ordering arbitration in a misclassification suit, based on the court’s

conclusion that drivers either delivering goods or transporting passengers qualify for the

FAA exemption, when involved in interstate commerce. Singh v. Uber Tech., Inc., 939

F. 3d 210, 219-28 (3rd Cir. 2019) (now on remand to determine whether drivers are

engaged in interstate commerce). But, even “[w]hile trends indicate that companies

intend to continue to move away from standard employer-employee arrangements, the

legal landscape for on-demand workers is far from resolved.” Nancy Cremins, The On-

Demand Economy Continues to Grow, but Legal Consequences Abound for Employers

and Employees in the U.S. and Abroad, 62-WTR Bost. B.J. 26 (Feb. 2, 2018),

https://bostonbarjournal.com/2018/02/02/the-on-demand-economy-continues-to-grow-

but-legal-consequences-abound-for-employers-and-employees-in-the-u-s-and-abroad/.

       And now, while their legal status is still being determined, ride-sharing drivers,

and the public they serve, face immediate threat of irreparable harm due to the current

global health crisis (ECF No. 42). After the World Health Organization designated the

2019 novel coronavirus (COVID-19) a public health emergency of international concern,

https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-

the-international-health-regulations-(2005)-emergency-committee-regarding-the-

outbreak-of-novel-coronavirus-(2019-ncov., Massachusetts Governor Charles D. Baker




                                              4
       Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 5 of 12



declared a state of emergency, pursuant to St. 1950, c. 639 and M.G.L. c. 17, § 2A.7 And

as the number of cases in Massachusetts continues to rise, Governor Baker issued

COVID-19 Executive Order No. 13 (Mar. 23, 2020), https://www.mass.gov/doc/march-

23-2020-essential-services-and-revised-gatherings-order/download, to “limit the spread

of this highly contagious and potentially deadly virus” and to assure the continued

operation of essential business services in the Commonwealth. Consistent with the

Federal Cybersecurity and Infrastructure Security Agency guidance to States to identify

critical infrastructure sectors, Executive Order No. 13 lists the services deemed essential

and exempt from the temporary business closing Order. Id. at 1-2 & Exhibit A at p. 5,

https://www.mass.gov/doc/covid-19-essential-services/download. Services provided by

Transportation Network Company drivers, like those provided by Plaintiff here, are

among those “essential services” that are needed to keep society functioning during this

pandemic. Exhibit A at p. 5. Yet, ride-sharing drivers who provide these essential

services do not have basic protections and benefits including, at issue here, paid sick

leave–because they are treated as independent contractors.

        Paid sick leave necessarily serves a fundamental “public purpose” in advancing

public health by enabling sick (and especially low wage) workers to stay home and not

spread their illness to others. In order to help stem the spread of COVID-19, drivers must

be afforded immediate sick leave protections so that they are not confronted with the

economic dilemma of having to work while they are sick, and so that members of the

public are protected from the risks posed by sick drivers. Accordingly, this Court should


   7
    See Executive Order No. 591: Declaration of a State of Emergency to Respond to COVID-
19 (Mar. 10, 2020), https://www.mass.gov/executive-orders/no-591-declaration-of-a-state-of-
emergency-to-respond-to-covid-19.



                                             5
          Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 6 of 12



find that there is more than sufficient evidence of an immediate threat of irreparable

harm, not only to the drivers themselves and their families but also to members of the

public at large.

II.        ARGUMENT

      A. Overview of the Statutory Scheme

           M.G.L. c. 149, § 148B establishes the standard to determine whether individuals

performing services for another shall be deemed employees or independent contractors

for purposes of Massachusetts wage law, including the ESTL.8 See the Attorney

General’s Independent Contractor Advisory (2008/1),

https://www.mass.gov/doc/attorney-generals-advisory-on-the-independent-contractor-

law/download. The “purpose behind the independent contractor statute is to protect

employees from being deprived of the benefits enjoyed by employees through their

misclassification as independent contractors.” Somers v. Converged Access, Inc., 545

Mass. 454, 592 (2009). Yet workers who may meet the statutory employment status test

but are misclassified as independent contractors by their employer are “improperly

denied access to earned sick time and other benefits.” Massachusetts Attorney General’s

Earned Sick Time in Massachusetts, FAQs (Sept. 21, 2018) at p. 3,

https://www.mass.gov/doc/earned-sick-time-faqs/download.

      8
      Under Section 148B(a), individuals are deemed to be employees unless the employer
satisfies its burden of proving by a preponderance of the evidence that:

      “(1) the individual is free from control and direction in connection with the performance
      of the service, both under his contract for the performance of service and in fact; and
      (2) the service is performed outside the usual course of the business of the employer; and
      (3) the individual is customarily engaged in an independently established trade, occupation,
      profession or business of the same nature as that involved in the service performed.”

Somers v. Converged Access, Inc., 454 Mass. 454, 589 (2009) (citing Section 148B).



                                                  6
         Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 7 of 12



          In 2014, Massachusetts voters overwhelmingly approved by referendum a

measure that mandates sick pay for workers. M.G.L. c. 149, § 148C (added by St. 2014,

c. 505, § 1 (eff. July 1, 2015)); Labor Relations Div. of Constr. Indus. of Mass., Inc. v.

Healey, 844 F.3d 318, 322 (1st Cir. 2016). Under the Massachusetts Earned Sick Time

Law (ESTL), employers with 11 or more workers must provide paid leave to employees

during absences from work in order to allow employees to care for themselves and their

family members, without fear of reprisal. Section 148C(b), (c), (d)(4), (h), (i). Among

other things, employees can use earned sick leave to address a condition that requires

home care, professional medical diagnosis or care, and preventative medical care for

themselves as well as for their family members.9 Section 148C(c). See also

Massachusetts Attorney General’s Earned Sick Time in Massachusetts, FAQs (Sept. 21,

2018) at p. 8, https://www.mass.gov/doc/earned-sick-time-faqs/download. The ESTL

applies whether a worker is employed on a full time, part-time, seasonal, or temporary

basis. 940 C.M.R. § 33.02.10 And when an employee simultaneously works for more

than one employer, the law requires that each employer must provide sick leave benefits.


    9
      The Massachusetts Legislature also subsequently enacted the Paid Family and Medical
Leave Law (PFML) that provides, among other things, up to 26 weeks of paid leave for workers
to take care of themselves or sick family members, including 1099 workers. St. 2018, c. 121. See
the Department of Family and Medical Leave’s Paid Family and Medical Leave (PFML) fact
sheet, https://www.mass.gov/info-details/paid-family-and-medical-leave-pfml-fact-sheet.
Unfortunately, however, the PFML only takes partial effect on January 1, 2021, and will not take
full effect until July 1, 2021.
    10
      The ESTL defines an “employee” as “any person who performs services for an employer
for wage, remuneration, or other compensation…” and an “employer” as “any individual,
corporation, partnership or other private or public entity, including any agent thereof, who
engages the services of an employee for wages, remuneration or other compensation…”. Section
148C(a). By regulation, an “employee” is further defined as “[a]ny person who performs services
for an employer for wage, remuneration, or other compensation, as further defined by M.G.L. c.
149, § 148B, including full time, part-time, seasonal, and temporary employees…”. 940 C.M.R.
§ 33.02.



                                               7
        Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 8 of 12



Earned Sick Time FAQs at p. 5. Employees “must be paid what they would have earned

if they had worked instead of using earned sick time.” Id. at p. 9.11 See also Section

148C(a). The Attorney General is encouraging employers to allow employees liberal

access to all forms of employee paid leave to facilitate compliance with governmental

public health recommendations. See the Attorney General’s Frequently Asked Questions

About COVID-19: Employee Rights and Employer Obligations, Guidance for Employers

and Employees During the Coronavirus Public Health Emergency,

https://www.mass.gov/service-details/frequently-asked-questions-about-covid-19-

employee-rights-and-employer-obligations.


         B.     Drivers, and the public they serve, face a significant potential for
                irreparable harm in the absence immediate injunctive relief.

         Generally a party who seeks a preliminary injunction must show: (1) a likelihood

of success on the merits; (2) the potential for irreparable harm if the motion is denied; (3)

that the issuance of the injunction will not impose more of a burden on the non-moving

party than the burden that its absence will cause to the movant; and (4) the effect, if any,

of the court’s ruling on the public interest. Charlesbank Equity Fund II v. Blinds To Go,

Inc., 370 F.3d 151, 162 (1st Cir. 2004) (citing Ross–Simons of Warwick, Inc. v. Baccarat,

Inc., 102 F.3d 12, 15 (1st Cir. 1996)). In applying this standard, trial courts have wide




   11
      The federal Families First Coronavirus Response Act (FFCRA), applicable to most
employers with fewer than 500 employees, will take effect April 2, 2020. FFCRA, Pub. L. 116-
127 (Mar. 18, 2020). The Act, to be administered by the United States Department of Labor,
provides expanded family and medical leave for specified reasons related to COVID-19, but does
not apply to workers classified as independent contractors. See U.S. DOL’s website, Families
First Coronavirus Response Act: Employee Paid Leave Rights,
https://www.dol.gov/agencies/whd/pandemic/ffcra-employee-paid-leave.



                                              8
         Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 9 of 12



discretion to decide whether to grant injunctive relief. Id. at 162 (citing Ross–Simons of

Warwick, Inc., 102 F.3d at 16).

          Plaintiff now moves for injunctive relief on his Amended Complaint (ECF No.

40) that alleges, inter alia, a violation of the ESTL arising from misclassification under

Section 148B. As this Court has noted, notwithstanding Defendants’ motion to compel

arbitration, this Court “still retains the power to grant interim relief, if otherwise justified,

for the interval needed to resort to the arbitrator.” ECF No. 41, at 2 (citing Next Step

Med. Co. v. Johnson & Johnson Int’l., 619 F.3d 67, 70 (1st Cir. 2010)). And secondarily,

the Court must decide whether an order to compel arbitration is precluded where the

relief Plaintiff seeks is in the nature of a “public injunction.” ECF No. 41, at 2.

          Irreparable harm is typically found when there is no adequate remedy at law.12

Charlesbank Equity Fund II, 370 F.3d at 162. Plaintiff argues that he satisfies the

irreparable harm prong of the test because the relief sought here is not solely for his

benefit or the benefit of other Uber drivers, but for the public at large (ECF No. 42, at 3-

4, 15). This Court has explained that the threshold issue here “is not whether [the]

statutory scheme allowing plaintiffs to sue for public injunctive relief may be thwarted by

arbitration provisions, but whether the statutory scheme at issue here allows for a public

injunction.” ECF No. 41, at 5. The Attorney General respectfully requests that this

Court find that such “public injunctive relief” is available.


    12
      To determine whether Plaintiff demonstrated irreparable harm this Court previously
presumed, without deciding, that Plaintiff has a likelihood of success of the merits (ECF No. 41,
at 3). But in denying Plaintiff’s original motion for injunctive relief (ECF No. 4), this Court ruled
that because the recently Amended Complaint (ECF No. 40), adding a claim alleging violation of
the ESTL, was filed well after briefing on that motion was completed, the Court did not address
Plaintiff’s recent allegations of harm posed by the COVID-19 pandemic. ECF No. 41 at 2 & n.3.




                                                 9
     Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 10 of 12



         “Public injunctive relief” arising from a statutory remedy is recognized as

“‘injunctive relief that has the primary purpose and effect of prohibiting unlawful acts

that threaten future injury to the general public.’” ECF No. 41, at 4 (citing McGill v.

Citibank, N.A., 2 Cal. 5th 945, 951 (2017)).13 Where such public injunctive relief is

available, “a plaintiff cannot waive the statutory right to seek such relief in court by

signing an arbitration agreement.” Id. (citing McGill, 2 Cal. 5th at 961-63).14 Cf. Colopy

v. Uber Techs., Inc., 2019 WL 6841218, at *2 (N.D. Cal. Dec. 16, 2019) (denying

injunctive relief to drivers alleging employment misclassification, based on conclusion

that an order for immediate recovery for regular wage payments for themselves would

not serve as a “public injunction,” as harm to the public was too attenuated), renewed

motion for injunctive relief pending (based on COVID-19 pandemic); Magana v.

DoorDash, Inc., 343 F. Supp. 3d 891, 901 (N.D. Cal. 2018) (same), appeal pending Case

No. 18-17232 (9th Cir.) (on hold pending potential class action settlement).

         Here, the risk of harm to Uber’s drivers and to the general public is readily

apparent. ECF No. 42, at 3-4, 15. The Centers for Disease Control and Prevention (CDC)

recommends that people stay home when they are sick to prevent the spread of COVID-


    13
      The applicable consumer protection statute at issue in McGill–the Consumers Legal
Remedies Act (CLRA)–authorizes a consumer damaged by an unlawful method, act, or practice
to bring an action for various forms of relief, including “[a]n order enjoining the methods, acts, or
practices” (Cal. Civ. Code, § 1780(a)(2)), and provides that “[a]ny waiver by a consumer” of the
CLRA’s provisions “is contrary to public policy and shall be unenforceable and void.” (Id., §
1751.) For violation of the ESTL, Section 150, par. 2 provides that an individual may “institute
and prosecute in his own name and on his own behalf, or for himself and for others similarly
situated, a civil action for injunctive relief, for any damages incurred…and other
benefits”; Section 148B(e) of the Misclassification Statute provides that in addition to the
Attorney General’s civil and criminal enforcement authority “[n]othing [herein] shall limit the
availability of other remedies at law or in equity”.
    14
       Conversely, as described in McGill, “[r]elief that has the primary purpose or effect of
redressing or preventing injury to an individual plaintiff—or to a group of individuals similarly
situated to the plaintiff—does not constitute public injunctive relief.” 2 Cal.5th at 955.


                                                 10
       Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 11 of 12



19. CDC, What To Do if You Are Sick, https://www.cdc.gov/coronavirus/2019-ncov/if-

you-are-sick/steps-when-sick.html. But for workers who are not entitled to paid sick

leave, that admonition is far easier said than done. See, e.g., Elise Gold and Jessica

Schieder, Economic Policy Institute, Work Sick or Lose Pay? (June 28, 2017),

https://www.epi.org/files/pdf/130245.pdf. Indeed, the medical community has long

understood that workers without paid sick leave are less likely to take time off when they

are sick. See, e.g., National Institutes of Health, Workers Without Paid Sick Leave Less

Likely To Take Time Off For Illness Or Injury Compared To Those With Paid Sick Leave

(Mar. 2016), https://www.ncbi.nlm.nih.gov/pubmed/26953308.

         Thus, drivers now face the untenable position of choosing to continue providing

transportation services to members of the public while they, or their household family

members, are in compromised medical conditions or risk losing all means of financial

self-support. And the public will bear the risks resulting from the decisions of some

drivers, based on their needs to support themselves and their families, to drive despite

suffering symptoms of COVID-19, further spreading infection in our communities.

Accordingly, because Plaintiff has established a sufficient showing of immediate threat of

injury to the general public irreparable harm, and where the statutory scheme allows for

issuance of “public injunctive” relief in such circumstances, Plaintiff’s motion should be

granted.

III.     CONCLUSION

         For the foregoing reasons, the Attorney General urges this Court to grant

Plaintiff’s emergency motion for public injunctive relief under the Massachusetts Earned

Sick Time Law.




                                             11
    Case 1:19-cv-11941-IT Document 44-1 Filed 03/27/20 Page 12 of 12



                                     Respectfully submitted,
                                     FOR THE COMMONWEALTH,

                                     MAURA HEALEY
                                     ATTORNEY GENERAL


                                     /s/ Karla E. Zarbo
                                     Karla E. Zarbo (BBO # 629157)
                                     Assistant Attorney General
                                     Fair Labor Division
                                     One Ashburton Place
                                     Boston, Massachusetts 02108
                                     (617) 727-2200
                                     karla.zarbo@mass.gov

March xx, 2020

                            CERTIFICATE OF SERVICE

      I, Karla E. Zarbo, hereby certify that I have this day delivered a copy of the within
document through the CM/ECF system to counsel of record.

       Signed under the pains and penalties of perjury on March xx, 2020.

_______________________________
/s/ Karla E. Zarbo




                                            12
